Citation Nr: 1515088	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a compensable initial rating for scars of the right thumb and index finger.

2. Entitlement to a compensable initial rating for residuals of a right thumb injury with angulation defect and osteoarthritis.

3. Entitlement to service connection for degeneration of intervertebral disc with lumbar radiculopathy, to include as due to the service-connected residuals, fracture right great toe.

4. Entitlement to service connection for osteoarthritis of the right knee, to include as due to the service-connected residuals, fracture right great toe.

5. Entitlement to service connection for osteoarthritis of the left knee, to include as due to the service-connected residuals, fracture right great toe.

6. Entitlement to service connection for sciatica, right lower extremity to include as due to the service-connected residuals, fracture right great toe.
7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for residuals of left eye injury. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2010, April 2010, June 2012, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The September 2012 rating decision granted service connection for right thumb and index finger disabilities and assigned a noncompensable initial rating for each effective December 21, 2009.  In September 2013, a statement of the case was issued that listed the issue as entitlement to an initial evaluation higher than 10 percent for the right thumb disability; however, the text of the decision indicates that the adjudicator agreed with the September 2012 rating decision.  In addition, no rating decision or codesheet was issued showing the increase.  Therefore, the Board presumes that the noncompensable rating initially assigned in September 2012 is still in force.  

The Veteran requested a hearing before a Veterans Law Judge, and this hearing was scheduled for August 2014.  In July 2014, the Veteran withdrew his request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers the request for a hearing to remain withdrawn. See 38 C.F.R.  §§ 20.702(d), (e); 20.704(d), (e) (2014).

The Veteran was represented by an attorney who was no longer accredited by VA.  The Veteran was notified of the lack of accreditation and given the opportunity to appoint a new representative.  No response was received from the Veteran and, as the letter indicated, the Board will proceed to adjudicate the claim without a representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the claim.  In an April 2014 statement, the Veteran's attorney identified VA treatment notes dated from February 2012 to February 2014.  A review of the claims file indicates that the most recent VA treatment note of record is dated in April 2012.  Therefore, all VA treatment notes dated from April 2012 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Board finds that the opinion provided by the March 2010 VA audiological examiner is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner based the negative opinion on the fact that no actual pure tone thresholds were taken at discharge and that the Veteran had had a generous amount of occupational and recreational noise exposure.  The Veteran provided evidence in an April 2011 statement that he had experienced both hearing loss and tinnitus since service, and he is competent to speak to symptoms such as perceived hearing difficulty and tinnitus.  Moreover, the lack of a hearing loss disability shown in service, to include a normal service separation examination, is not a sufficient rationale for a negative opinion. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Under these circumstances, the Board finds the March 2010 etiological opinion inadequate and that another VA examination should be scheduled to assess the etiology of the Veteran's bilateral hearing loss and tinnitus.  

The Board also determines that another VA examination of the left eye is necessary.  The May 2011 VA examiner noted left eye diagnoses of cataracts, pinguecula, dry eyes, and subjective visual disturbance.  VA treatment notes include a Problem List that also documents diagnoses of astigmatism, hypermetropia, and presbyopia.  The May 2011 VA opinion only directly addresses the etiology of the cataracts and subjective visual disturbance.  Therefore, the May 2011 eye examination is inadequate, and the Veteran should be afforded another VA examination that assesses the etiology of each of his diagnosed disorders of the left eye.

In addition, another VA examination is necessary with regard to the Veteran's spine, bilateral knee, and sciatica claims.  The March 2012 VA examiner indicated that an altered gait could have resulted in an alteration of alignment that could have led to the Veteran's spine, bilateral knee, and sciatic nerve disabilities, but stated that the Veteran had not exhibited an altered gait due to the right great toe disability.  However, the examiner did not address whether the Veteran's spine, bilateral knee, and sciatic nerve disabilities have been aggravated beyond normal progression as a result of the right great toe disability.  Therefore, the Veteran should be scheduled for another VA examination to assess whether the Veteran's right great toe disability aggravated his spine, bilateral knee, and sciatic nerve disabilities.

Finally, the most recent VA examination of the right thumb and finger injuries was conducted in May 2011, almost four years ago.  Therefore, the Board also determines that another VA examination to assess the current nature and severity of the Veteran's service-connected right thumb and finger disabilities should be scheduled.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from April 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss and tinnitus. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

 Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service or is otherwise related to his service, including as a result of in-service noise exposure?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service, including as a result of in-service noise exposure?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss and tinnitus beginning in service. 
The examiner must not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.
 
3. Schedule the Veteran for a VA examination to assess the etiology of his spine, bilateral knee, and sciatic nerve disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's spine disability was aggravated beyond normal progression by his service-connected right great toe disability?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right and/or left knee disability was aggravated by his service-connected right great toe disability?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's sciatic nerve disability was aggravated by his service-connected right great toe disability?
Aggravation is defined as a permanent worsening beyond the natural progression of the disease.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.   

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his right thumb and index finger disabilities. The claims file must be sent for review in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2014).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




